Hooker, J. (dissenting):
The defendant as attorney for the plaintiff brought an action on a policy of life insurance against the Prudential Life Insurance Company. The first trial resulted In a nonsuit, the plaintiff appealed and the judgment was reversed; the second trial' resulted in a verdict for the plaintiff, the defendant appealed and the judgment was again reversed; the third trial resulted in another judgment for the plaintiff, the defendant appealed, but before the argument of the appeal the plaintiff’s claim was settled by the payment of the sum of $1,128.36 to the defendant in this case by the insurance company. This sum represented the face of the policy, $500, together with, the costs and disbursements of the plaintiff upon the .three trials and the two appeals. The defendant in this case'acted as the plaintiff’s attorney through the entire litigation and personally conducted the trials and appeals. After the settlement with the insurance company he remitted the sum of $254.25 to the -plaintiff and kept the balance of the amount paid by the insurance company upon the settlement to reimburse him for the expenses that he had had and to pay Mm for his services. To and including the third- trial, the disbursements which had been paid by the defendant in this .action had amounted to considerably more than $105.94.
This action., is to recover from the attorney the, sum of $500, money had' and received, the plaintiff claiming he wrongfully, .retained out of the settlement of her action against the insurance-company even more than that sum. The plaintiff has had judgment, the effect of which is to determine that the defendant is, enti*783tied for his services in the prior action to about $300, and such a result shocks the sense of justice. In other words, if this judgment is permitted to stand, the plaintiff will receive the full amount' of her claim and about $300 in addition.
The plaintiff’s evidence was to .the effect that she employed the defendant as her attorney to bring the action against the insurance company, and that neither then nor later was any arrangement made between them as to the amount of his compensation. One of the implied terms of the contract of retainer was,- therefore, that he should receive fair and reasonable compensation. She proved the amount collected from the insurance company, the amount paid her by the defendant on the settlement, and rested. The defendant testified in detail to the services he performed and both he and the attorney who had defended the insurance company testified that the defendant’s services were fairly worth between $750 and $900. The Municipal Court was, of course, not bound by this evidence of value, but in view of the large amount of services that were actually performed and the results obtained and the evidence of value in the record, I feel it our clear duty to reverse this judgment as against the weight of evidence.
The view I have taken of the question as presented by the record renders it unnecessary for us to discuss the effect of the defendant’s evidence of the special contract regarding the amount of his compensation, which he testifies he entered into with the plaintiff after the first trial and before the first appeal of the insurance case. Even under the theory u]3on which plaintiff tried this case, the defendant is entitled to fair and reasonable compensation for his services; and this reward he cannot reap if the judgment appealed from is allowed to stand.
The judgment should be reversed and a new trial ordered, costs to abide the event.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event, unless the plaintiff stipulate within ten days to reduce the damages to $246.87, with interest from June 1, 1905, in which case it is affirmed, without costs to either party here.